





Advance, Pledge and Security Agreement
(Blanket Pledge)


Institution:                                                                                                                     
                                                                                             


Address:                                                                                                                                   
                                                                                    
 
                                                                                                                                                                                                                                      
          





This Advance, Pledge and Security Agreement (Agreement) is made by and between
the Federal Home Loan Bank of Topeka (FHLBank) and the above-described
institution (Institution).


CONTENTS

 
DEFINITIONS
4.4
Payment of Prepayment Charges
1.1
Defined Terms
4.5
Default Rate
 
ADVANCES AND OTHER INDEBTEDNESS
4.6
Sale of Collateral
2.1
Advance Procedures; Demand Deposit Account
 
MISCELLANEOUS
2.2
Estoppel
5.1
General Representations and Warranties
2.3
Obligation to Repay
5.2
FIRREA Covenant
2.4
Funding Commitments; Ineligibility
5.3
Good Faith; Liability of FHLBank
2.5
Stock Purchase
5.4
Assignment of Indebtedness
 
SECURITY AGREEMENT
5.5
Discretion to Deny Advances
3.1
Blanket Pledge; Required Collateral
5.6
Access to FHLBank Records
3.2
Listed Collateral; Perfection
5.7
Amendments; Waivers
3.3
Listed Collateral; Deletion or Redelivery
5.8
Jurisdiction; Legal Fees
3.4
Representations and Warranties
5.9
Applicable Law; Severability
3.5
Reports, Audits and Access
5.10
Successors and Assigns
3.6
FHLBank’s Responsibility as to Collateral
5.11
Notices
3.7
Application of Payments
5.12
Consent to Receive Information
 
DEFAULT; REMEDIES; POWER OF ATTORNEY
5.13
Recorded Conversations
4.1
Events of Default; Acceleration
5.14
Entire Agreement
4.2
Remedies
5.15
Counterparts
4.3
Power of Attorney
   



FHLBank and the Institution agree as follows:


DEFINITIONS
1.1         Defined Terms.  The following terms shall have the following
meanings:
a.      “Act” means the Federal Home Loan Bank Act, as amended, 12 U.S.C. 1421,
et seq.
 
b.
“Advance” or “Advances” means any and all loans or other extensions of credit,
including without limitation Interest Rate Exchange and Option Transactions,
letters of credit, credit enhancement obligations in connection with acquired
member assets, and guarantees or other arrangements intended to facilitate
transactions between the Institution and third parties (but excluding any
obligations that FHLBank may now or hereafter have to honor such as items or
transfer orders under a depository or similar agreement between the Institution
and FHLBank), regardless of whether FHLBank’s obligation is contingent upon the
occurrence or nonoccurrence of any condition, and including all loans or other
extensions of credit by FHLBank to the Institution prior to the date hereof.

 
c.
“Business Day” means any day that the Federal Reserve Bank of Kansas City is
open for business.

 
d.
“Capital Stock” means all of the capital stock of FHLBank, of any class or
classes, owned by the Institution and all payments that have been or hereafter
are made on account of any subscription for such capital stock and all unpaid
dividends on such capital stock.

 
e.
“Collateral” means all assets and property, including the proceeds thereof,
assigned, transferred or pledged to FHLBank by the Institution pursuant to
Section 3.1 of the Agreement or otherwise.

 
f.
“Commitment” or “Commitments” means any agreement under which FHLBank is
obligated to make an Advance to the Institution.

 
g.
“Confirmation” means a written or machine-readable electronic transmission
issued by FHLBank from time to time confirming an Advance, including the
notation of the Advance on the Institution’s demand deposit account statement.

 
h.
“Member Products Policy” means the Member Products Policy of FHLBank as
published from time to time or, if FHLBank ceases to have a policy with that
title, any other policy or policies of FHLBank governing credit, lending,
collateral, pricing and acquired member assets.

 
i.
“Eligible Collateral” means Collateral, other than Capital Stock, which (1)
qualifies as security for Advances under the terms and conditions of the Act and
the Regulations and satisfies the requirements that may be established by
FHLBank from time to time; and (2) is owned by the Institution free and clear of
any liens, encumbrances or interests other than the interest of FHLBank
hereunder.

 
j.
“Indebtedness” means all indebtedness of the Institution to FHLBank, whether now
outstanding or hereafter incurred, including all Advances and any other sums
owed by the Institution to FHLBank pursuant to any provision hereof, and all
other obligations and liabilities of the Institution to FHLBank.

 
k.
“Lending Value” means the value that FHLBank shall from time to time, in its
sole discretion, ascribe to the various types of Collateral.

 
l.
“Listed Collateral” means all individual items of Collateral which (1) the
Institution has specifically identified as Collateral in a written or electronic
communication to FHLBank (including the description of any individual item of
Collateral in a financing statement or similar document); or (2) the Institution
has delivered or caused to be delivered to FHLBank or to a bailee, custodian or
agent acting on FHLBank’s behalf.

m.
“Regulations” means the regulations of the Federal Housing Finance Agency or its
successor, as amended.

 
n.
“Required Collateral Amount” means the aggregate dollar amount that FHLBank may
specify from time to time with respect to each Advance and any other obligation
or liability of the Institution to FHLBank.  The FHLBank may increase or
decrease the Required Collateral Amount at any time.

 
o.
“Interest Rate Exchange and Option Transaction” or “Interest Rate Exchange and
Option Transactions” means any and all interest rate swaps, interest rate caps,
floors or collars, options, futures, forward contracts, currency exchange
transactions, or similar transactions entered into between FHLBank and the
Institution.



 
ADVANCES AND OTHER INDEBTEDNESS

2.1
Advance Procedures; Demand Deposit Account.  All Advances are subject to and
governed by the Member Products Policy, which is incorporated in and made a part
of this Agreement.  Periodically, the Institution may apply to FHLBank for
Advances in accordance with the procedures established by FHLBank.  Unless
otherwise agreed to in writing by FHLBank, each Advance shall be evidenced by a
Confirmation and shall be made by crediting a demand deposit account of the
Institution with FHLBank, and payments of interest, principal or other amounts
owed to FHLBank shall be made by debiting such account.  The Institution shall
maintain sufficient available balances in the account to fund all payments due
to FHLBank.

2.2
Estoppel.  Failure of the Institution to deliver a written notice to FHLBank
specifying any disputed term or condition of an Advance within ten (10) Business
Days after FHLBank mails by first-class mail or transmits electronically a
Confirmation to the Institution shall constitute the agreement and
acknowledgment by the Institution that the terms and conditions of the Advance
as stated in the Confirmation are valid and are those that the Institution
requested and by which the Institution agreed to be bound.  The Institution
shall thereafter be estopped from asserting any claim or defense with respect to
the repayment of such Advance and all interest, fees and other charges thereon
or in connection therewith.

2.3  
Obligation to Repay.  The Institution unconditionally agrees to repay all
Advances and other Indebtedness, together with all interest and any fees, costs
and expenses in connection therewith, at the applicable interest rate per annum
provided in the Confirmation pertaining thereto, all upon the terms and
conditions stated in the applicable Confirmation, FHLBank’s Member Products
Policy for such type of Advance or Indebtedness and as otherwise specified
herein.  Accrued interest on each Advance shall be due and payable at the times
specified in FHLBank’s Member Products Policy, Confirmation or as otherwise
specified in writing by FHLBank.

2.4  
Funding Commitments; Ineligibility.  In the event the Institution’s access to
Advances is restricted by any applicable law or regulatory directive, FHLBank
shall not fund outstanding Commitments to the Institution.  The Institution
shall immediately notify FHLBank if it becomes ineligible for Advances under any
applicable law or regulatory directive.

2.5
Stock Purchase.  The Institution unconditionally agrees that whenever it
receives an Advance or transacts any other business with FHLBank, it shall
purchase Capital Stock as and when required by FHLBank’s Capital Plan, Member
Products Policy, and any applicable laws, Regulations, resolutions of FHLBank’s
board of directors and provisions of FHLBank’s Organization Certificate or
bylaws, all as in effect at the time the Advance or other transaction is entered
into (or, if at that time FHLBank does not have a Capital Plan, any other plans
or policies of FHLBank governing Capital Stock and capital structure).  The
Institution authorizes FHLBank to effect such purchase by exchanging shares of
classes of Capital Stock held by the Institution and/or debiting the
Institution’s accounts at FHLBank in accordance with such Capital Plan, Member
Products Policy, and any applicable laws, Regulations, resolutions of FHLBank’s
board of directors and provisions of FHLBank’s Organization Certificate or
bylaws, as amended.



 
SECURITY AGREEMENT

3.1
Blanket Pledge; Required Collateral.

 
a.
As security for all present and future Indebtedness, the Institution hereby
assigns, transfers and pledges to FHLBank, and grants to FHLBank a security
interest in, all assets and properties now owned or hereafter acquired by the
Institution, wherever located, including, without limitation, all (1) Capital
Stock; (2) instruments (including, without limitation, all notes, promissory
notes, and all other instruments evidencing a debt, and any mortgage, deed of
trust, title or other document securing a debt); (3) investment property
(including, without limitation, mortgage-backed securities, other securities,
share certificates or other participation interests in any securities trust, and
mortgage loan participation certificates); (4) chattel paper; (5) choses in
action; (6) general intangibles; (7) certificates of deposit; (8) accounts and
deposit accounts (including, without limitation, deposit accounts of the
Institution held by FHLBank); and (9) proceeds of all of the foregoing.

 
b.
The Institution shall at all times have granted FHLBank a security interest in
an amount of Eligible Collateral that has a Lending Value at least equal to the
Required Collateral Amount applicable to the Institution.

 
c.
While the Institution may, except as provided below, retain the documents
evidencing any Collateral it has pledged to FHLBank, it is specifically
understood and agreed that the Institution holds such documents solely for the
benefit, and subject to the direction and control, of FHLBank.  The Institution
shall at all times retain (or deliver to a custodian or other bailee to hold for
the exclusive benefit of the Institution) the original, executed notes,
mortgages and any assignments and amendments thereof for all mortgage loans that
the Institution represents to be Eligible Collateral (by including their value
in any report of Eligible Collateral or otherwise), unless it delivers such
originals to FHLBank.

 
d.
The Institution may use, commingle and dispose of the Collateral and collect,
compromise and dispose of the proceeds of the Collateral, and any transferee of
such Collateral shall take free and clear of any security or other interest
granted to FHLBank in Section 3.1(a) hereof, subject only to the Institution’s
obligation to maintain the Collateral as provided in Section 3.1(b); provided,
however, that this Section 3.1(d) shall not apply to Listed Collateral.

 
e.
FHLBank may take such steps as it reasonably deems necessary to protect its
security interest in Collateral including, without limitation, filing financing
statements, requiring delivery, and requiring the pledging and/or perfection of
additional collateral whether or not such additional collateral is Eligible
Collateral.

3.2
Listed Collateral; Perfection.

 
a.
Immediately upon FHLBank’s request, and from time to time thereafter, the
Institution shall provide FHLBank an amount of Listed Collateral which is also
Eligible Collateral that has a Lending Value at all times at least equal to the
Required Collateral Amount applicable to the Institution.  The Institution shall
take all actions as FHLBank shall reasonably deem necessary or appropriate to
perfect FHLBank’s security interest in the Listed Collateral, including but not
limited to the making, execution and delivery to FHLBank of such assignments,
listings, powers, financing statements or other instruments and documents as
FHLBank may require.  The Institution shall not assign, pledge, transfer, create
any security interest in, sell or otherwise dispose of any Listed Collateral
without the prior written consent of FHLBank.

 
b.
The Institution agrees to pay to FHLBank upon demand such fees and charges as
may be assessed by FHLBank to cover overhead and other costs relating to the
perfection of FHLBank’s security interest in the Listed Collateral (including
without limitation the receipt, holding and redelivery of Collateral and to
reimburse FHLBank upon request for all recording fees) and other reasonable
expenses, disbursements and advances incurred or made by FHLBank in connection
therewith (including the reasonable compensation and the expenses and
disbursements of any bailee that may be appointed by FHLBank hereunder, and the
agents and legal counsel of FHLBank and of such bailee).

 
c.
In the event any Listed Collateral that was Eligible Collateral ceases to be
Eligible Collateral, the Institution will promptly notify FHLBank in writing of
the reason such Listed Collateral has ceased to be Eligible Collateral and
request the deletion or redelivery of such Listed Collateral pursuant to Section
3.3.

 
d.
The form and sufficiency of all documents pertaining to the Listed Collateral
shall be satisfactory to FHLBank.  Any Listed Collateral that is not
satisfactory to FHLBank may be rejected by FHLBank or may have a Lending Value
ascribed thereto that shall be less than the value normally ascribed thereto
under FHLBank’s Member Products Policy, or as FHLBank may otherwise specify.

3.3
Listed Collateral; Deletion or Redelivery.  Upon receipt by FHLBank of a written
request from the Institution asking for the deletion or redelivery of any Listed
Collateral, FHLBank shall promptly redeliver to the Institution, at the
Institution’s expense, or acknowledge the deletion of, the Listed Collateral
specified in said written request.  Notwithstanding anything to the contrary
herein, while an Event of Default shall have occurred and be continuing, or at
any time that FHLBank’s records indicate that such deletion or redelivery would
reduce the Lending Value of the Institution’s Eligible Collateral below the
Required Collateral Amount, or at any time that FHLBank reasonably and in good
faith deems itself insecure, FHLBank may refuse such request.

3.4
Representations and Warranties.  The Institution represents and warrants to
FHLBank, as of the date hereof and as of each date on which there shall be any
outstanding Indebtedness or Commitment, as follows:

 
a.
The Institution owns and has title to all Collateral and has the right and
authority to grant a security interest to FHLBank in all Collateral and to
subject all Collateral to this Agreement.

 
b.
All Listed Collateral, and all other Collateral that the Institution represents
to be Eligible Collateral (by including its value in any report of Eligible
Collateral or otherwise), meets the standards and requirements for Eligible
Collateral from time to time established by FHLBank, the Act and the
Regulations.

 
c.
The Institution has not conveyed or otherwise created, and there does not
otherwise exist, any participation interest (except as permitted by the Member
Products Policy) or other direct, indirect, legal or beneficial interest, lien
or encumbrance, in any Listed Collateral or any other Collateral that the
Institution represents to be Eligible Collateral, in favor of any person or
entity other than FHLBank and the Institution, except as specifically
communicated in writing to FHLBank.

3.5
Reports, Audits and Access.

 
a.
The Institution shall provide FHLBank with written periodic reports containing
such information on the Collateral as FHLBank shall require from time to time,
including listings of mortgages and securities, unpaid principal balances
thereof and certifications concerning the status of payments of mortgages and of
taxes and insurance on property securing mortgages.  The Institution shall give
FHLBank access at all reasonable times to Collateral in the possession of the
Institution and to the books and records of account of the Institution relating
to the Collateral for the purpose of permitting FHLBank to examine, verify or
reconcile the Collateral and the reports of the Institution to FHLBank thereon.

 
b.
All Collateral and the satisfaction by the Institution of the Required
Collateral Amount shall be subject to periodic audit and verification by or on
behalf of FHLBank.  Such audits and verifications may occur without notice
during the Institution’s normal business hours or upon reasonable notice at such
other times as FHLBank may reasonably request.  The Institution shall provide
access to, and shall make adequate working facilities available to, the
representatives or agents of FHLBank for purposes of such audits and
verifications.  The Institution agrees to pay to FHLBank such reasonable fees
and charges as may be assessed by FHLBank to cover overhead and other costs
relating to such audits and verifications.

 
c.
The Institution shall furnish to FHLBank, if FHLBank requests, an audit report
prepared by an external independent auditor of the Institution in such form as
FHLBank may require certifying the accuracy of any or all information required
to be given to FHLBank by the Institution with respect to the Collateral, and
copies of any available audited financial statements, management letters and
directors’ exams in regard to the Institution.

 
d.
In order for FHLBank to adequately assess and monitor the financial and business
condition of the Institution, the Institution authorizes FHLBank to obtain all
information, examination reports and all other reports, and any regulatory
notices, actions or orders, in paper or electronic form, concerning or relating
to the Institution or its affiliates and prepared or issued by or for any agency
or other governmental subdivision, department, division, office, board, bureau
or other instrumentality that regulates or examines the Institution.  FHLBank
shall take reasonable precautions to maintain the confidentiality of all
information, reports and other documents obtained under this Section 3.5.

 
e.
If the Lending Value of the Eligible Collateral owned by the Institution shall
at any time fall below the Required Collateral Amount, the Institution shall
immediately notify FHLBank.

 
f.
As a condition for the extension of credit by FHLBank, the Institution shall
notify FHLBank of any material adverse change in or affecting the Institution’s
financial condition no later than three business days after the Institution
becomes aware of such change.

3.6
FHLBank’s Responsibility as to Collateral.  In the event that FHLBank shall take
possession of any Collateral hereunder, FHLBank’s duty as to such Collateral
shall be solely to use reasonable care in the custody and preservation of the
Collateral in its possession.  This duty shall not require FHLBank to take any
steps necessary to preserve rights against prior parties or the duty to send
notices, perform services or take any action in connection with the management
of the Collateral.  The Institution shall make and maintain copies, microfilm or
other recordings of all Collateral delivered to FHLBank.

3.7
Application of Payments.  FHLBank may, in its sole discretion, apply any
payments by or recovery from the Institution, which are received by FHLBank
without any designation from the Institution (at the time of such payment or
recovery) as to the intended application thereof, at such time and in such
manner and order of priority as FHLBank shall deem appropriate.



 
DEFAULT; REMEDIES; POWER OF ATTORNEY

4.1
Events of Default; Acceleration.  Upon the occurrence of and during the
continuation of any of the following events or conditions (Event of Default),
FHLBank may at its option and notwithstanding any other provision hereof, by a
notice to the Institution, declare all Indebtedness, including but not limited
to any accrued interest and any prepayment charges that are provided for upon
payment of an Advance before the date(s) scheduled for repayment, to be
immediately due and payable, without presentment, demand, protest or any further
notice:

 
a.
Failure of the Institution to keep sufficient available balances on deposit with
FHLBank to pay any interest, principal or other amount then due and owing to
FHLBank one (1) Business Day after FHLBank gives notice to the Institution that
its available balances on deposit with FHLBank are insufficient to pay amounts
then due and owing; or

 
b.
Continued failure of the Institution to perform any promise or obligation or to
satisfy any condition or liability contained in this Agreement for five (5)
Business Days after FHLBank gives notice to the Institution of such failure; or

 
c.
Continued failure of the Institution to provide adequate Eligible Collateral as
required by FHLBank for three (3) Business Days after FHLBank gives notice to
the Institution of such failure unless the Institution shall reduce its Required
Collateral Amount during such three (3) Business Day period such that the
Institution has sufficient Eligible Collateral; or

 
d.
Any suspension of payment by the Institution to any creditor of sums due or the
occurrence of any event that results (or which with the giving of notice or
passage of time or both will result) in acceleration of the maturity of any
indebtedness of the Institution to others under any security agreement,
indenture, loan agreement or other undertaking, provided that such indebtedness
is a material amount with respect to the Institution and is not subject to a
good faith dispute, or the Institution’s admission that it is unable to pay its
debts as they mature; or

 
e.
Appointment of a trustee, conservator, receiver, liquidator, custodian or
similar official for the Institution, or for substantially all of the
Institution’s property, or the entry of a judgment, decree or administrative
decision adjudicating the Institution insolvent or bankrupt, or the commencement
of proceedings seeking any of the foregoing if such proceedings have not been
dismissed within 30 calendar days; or

 
f.
Sale by the Institution of all or substantially all of the Institution’s assets
or the taking of any action by the Institution to liquidate or dissolve; or

 
g.
Termination of the Institution’s membership in FHLBank or the Institution’s
ceasing to be a type of financial institution that is eligible under the Act to
become a member of FHLBank; or

 
h.
Merger, consolidation or other combination of the Institution with an entity
that is not a member of FHLBank if the nonmember entity is the surviving entity
in such transaction; or

 
i.
FHLBank determines that any representation or warranty made or furnished by the
Institution, its employees or other representatives to FHLBank, in this
Agreement or in any other manner, in connection with any Advance or other
Indebtedness or Collateral, is incorrect or misleading in any material respect;
or

 
j.
FHLBank reasonably and in good faith determines that a material adverse change
has occurred in the financial condition of the Institution that materially
impairs its ability to pay its debts as they mature; or

 
k.
Failure of the Institution to make such notification as required by Section
3.5(f).

4.2
Remedies.  Upon the occurrence of any Event of Default, FHLBank shall have all
of the rights and remedies provided by applicable law, which shall include, but
not be limited to, all of the remedies of a secured party under the Uniform
Commercial Code as in effect in the State of Kansas.  In addition, FHLBank may
take immediate possession of any of the Collateral or any part thereof wherever
the same may be found.  FHLBank may sell, assign and deliver the Collateral or
any part thereof to public or private sale for such price as FHLBank deems
appropriate without any liability for any loss due to decrease in the market
value of the Collateral during the period held.  FHLBank shall have the right to
purchase all or part of the Collateral at such sale.  If the Collateral includes
instruments or securities that will be redeemed by the issuer upon surrender, or
any accounts or deposits in the possession of FHLBank, FHLBank may realize upon
such Collateral without notice to the Institution.  If any notification of
intended disposition of any of the Collateral is required by applicable law,
such notification shall be deemed reasonable and properly given if mailed,
postage prepaid, at least five (5) Business Days before any such disposition to
the address of the Institution appearing on the records of FHLBank.  Upon the
occurrence of any Event of Default, FHLBank may, in its sole discretion, apply
any payment by or recovery from the Institution or any sum realized from
Collateral, at such time and in such manner and order of priority as FHLBank
shall deem fit, regardless of any manifestation of any contrary intention or
desire on the part of the Institution or the provisions of any other agreement
between FHLBank and the Institution.  The Institution agrees that FHLBank may
exercise its right of setoff upon the occurrence of an Event of Default in the
same manner as if the Advances and Commitments were unsecured.  Notwithstanding
any other provision hereof, upon the occurrence of any Event of Default at any
time when all or part of the obligations of the Institution to FHLBank hereunder
shall be the subject of any guarantee by a third party for FHLBank’s benefit and
there shall be other outstanding obligations of the Institution to FHLBank that
are not so guaranteed but that are secured by the Collateral, then any sums
realized by FHLBank from the Collateral, or from any other Collateral pledged or
furnished to FHLBank by the Institution under any other agreement, shall be
applied first to the satisfaction of such other non-guaranteed obligations and
then to the Institution’s guaranteed obligations hereunder.  The Institution
agrees to pay all the costs and expenses of FHLBank in the collection of the
Indebtedness and enforcement and preservation of FHLBank’s rights and remedies
in case of default, including, without limitation, reasonable attorneys’
fees.  FHLBank in its discretion may apply any surplus after payment of
Indebtedness, provision for repayment to FHLBank of any amounts to be paid under
outstanding Commitments and all costs of collection and enforcement, to third
parties claiming a secondary security interest in the Collateral, with any
remaining surplus paid to the Institution.  The Institution shall be liable to
FHLBank for any deficiency remaining.

4.3
Power of Attorney.  After the occurrence of an Event of Default, FHLBank may in
its discretion, in its own name or in the name of its nominee or of the
Institution, do any and all things and take any and all actions that are
pertinent to the protection of FHLBank’s interest hereunder and, if such actions
are subject to the laws of a state, are lawful under the laws of the State of
Kansas, including the following:

 
a.
Terminate any consent given hereunder;

 
b.
Notify obligors on any Collateral to make payments thereon directly to FHLBank;

 
c.
Endorse any Collateral that is in the Institution’s name or that has been
endorsed by others to the Institution’s name;

 
d.
Enter into any extension, compromise, settlement or other agreement relating to
or affecting any Collateral;

 
e.
Take any action the Institution is required to take or that is otherwise
necessary to:  (1) sign and record a financing statement or otherwise perfect a
security interest in any or all of the Collateral; or (2) to obtain, preserve,
protect, enforce or collect the Collateral;

 
f.
Take control of any funds or other proceeds generated by or arising from the
Collateral and use the same to reduce Indebtedness as it becomes due; and

 
g.
Cause the Collateral to be transferred to FHLBank’s name or the name of its
nominee.

 
The Institution hereby appoints FHLBank as its true and lawful attorney, for and
on behalf of the Institution and in its name, place and stead, to prepare,
execute and record endorsements and assignments to FHLBank of all or any item of
Collateral (including the identification and listing, by exhibit prepared by
FHLBank or otherwise, of mortgage loans constituting such Collateral), giving or
granting to FHLBank, as such attorney, full power and authority to do or perform
every lawful act necessary or proper in connection therewith as fully as the
Institution could or might do.  The Institution hereby ratifies and confirms all
that FHLBank shall lawfully do or cause to be done by virtue of this special
power of attorney.  This special power of attorney (i) is granted for a period
commencing on the date of  the Event of Default and continuing until the
discharge of all Indebtedness and all obligations of the Institution hereunder,
(ii) is coupled with an interest, and (iii) is irrevocable for the period
granted.  As the Institution’s true and lawful attorney-in-fact, FHLBank shall
have no responsibility to take any steps necessary to preserve rights against
other parties or the duty to send notices, perform services or take any action
in connection with the management of the Collateral.

4.4
Payment of Prepayment Charges.  Any prepayment fees or charges for which
provision is made, whether under a Confirmation or otherwise, with respect to
any Advance shall be payable at the time of any voluntary or involuntary payment
of the principal of such Advance prior to the originally scheduled maturity
thereof.  This shall include, without limitation, payments that are made in
connection with the liquidation of the Institution or that become due as a
result of an acceleration by FHLBank pursuant to Section 4.1, whether such
payment is made by the Institution, by a trustee, conservator, receiver,
liquidator, custodian or similar official, of or for the Institution, or by any
successor to or any assignee of the Institution.  The Institution acknowledges
and agrees that the damages incurred by FHLBank due to a prepayment of an
Advance will be difficult to ascertain at the time of such prepayment and, in
lieu thereof, the Institution and FHLBank agree that the formula for calculation
of the prepayment fee (or for calculation of the fee payable upon prepayment of
a non-prepayable Advance) set forth in the Confirmation or in the Member
Products Policy at the time the Advance is issued constitutes a fair, reasonable
and good faith estimate of the damages suffered by FHLBank because of such
prepayment and is therefore payable as a prepayment fee or charge.

4.5
Default Rate.  Any payment of principal or interest or any other sum due
hereunder if not made when due (whether at stated maturity, by acceleration or
otherwise) shall bear interest, to the maximum extent permitted by applicable
law, at a rate per annum for each day during the period commencing on the due
date thereof until such amount shall be paid in full equal to 315 basis points
above the previous business day's daily effective federal funds rate as provided
in Federal Reserve Statistical Release H.15 and daily updates thereto, or any
equivalent successor rate, release or publication, or as otherwise set forth in
the Member Products Policy.

4.6
Sale of Collateral.  In view of the possibility that federal and state
securities and other laws may impose certain restrictions on the method by which
sale of the Collateral may be effected, FHLBank and the Institution agree that
any sale of the Collateral as a result of an Event of Default shall be deemed
“commercially reasonable” regardless of whether the notice or manner of such
sale contains provisions or imposes, or is subject to, conditions or
restrictions deemed appropriate to comply with the Securities Act of 1933 or any
other applicable federal or state securities or other law.  It is further agreed
that from time to time FHLBank may attempt to sell the Collateral by means of
private placement.  In so doing, FHLBank may restrict the bidders and
prospective purchasers to those who will represent and agree that they are
purchasing for investment only and not for distribution, or otherwise impose
restrictions deemed appropriate by FHLBank for the purpose of complying with the
requirements of applicable securities laws.  FHLBank may solicit offers to buy
such Collateral, for cash or otherwise, from a limited number of investors
deemed by FHLBank to be responsible parties who might be interested in
purchasing such Collateral.  If FHLBank solicits offers from at least three (3)
such investors, then the acceptance by FHLBank of the highest offer obtained
therefrom (whether or not three (3) offers are obtained) shall be deemed to be a
commercially reasonable method of disposing of the Collateral.



 
MISCELLANEOUS

5.1
General Representations and Warranties.  The Institution hereby represents and
warrants that to the best of its knowledge as of the date hereof and as of each
date on which there shall be any outstanding Indebtedness or Commitment:

 
a.
The Institution is not now, and neither the execution of nor the performance of
any of the transactions or obligations of the Institution under this Agreement
shall, with the passage of time, the giving of notice, or otherwise, cause the
Institution to be: (1) in violation of its charter or articles of incorporation,
by-laws, the Act or the Regulations, any other law or administrative regulation,
any court decree or any order of any regulatory authority, or (2) in default
under or in breach of any indenture, contract or other instrument or agreement
to which the Institution is a party or by which the Institution or any of its
property may be bound; in each case so as to materially affect the Institution’s
ability to perform its obligations under this Agreement.

 
b.
The Institution has full corporate power and authority and has received all
corporate and governmental authorizations and approvals as may be required to
enter into and perform its obligations under this Agreement and to borrow each
Advance.

 
c.
The information given by the Institution in any document provided, or in any
oral statement made, in connection with an application or request for an Advance
or a Commitment, or a pledge, specification or delivery of Collateral, is true,
accurate and complete in all material respects.

5.2
FIRREA Covenant.  If the Institution is an insured depository institution, it
further represents and warrants to, and covenants and agrees with, FHLBank that
the necessary action to authorize the delivery of this Agreement and the
performance of its obligations hereunder includes all authorizations required
for insured depository institutions under the Financial Institutions Reform,
Recovery, and Enforcement Act of 1989, as amended, and the Institution will at
all times during the term of this Agreement continuously include and maintain
this Agreement, including all exhibits, attachments, supplements, Confirmations
incorporated herein and evidence of all necessary approvals, as part of its
official written books and records.  In addition to any other remedies which
FHLBank may have under this Agreement or otherwise, if the Institution breaches
or defaults on any of its obligations set forth in this paragraph, FHLBank shall
be entitled to apply to any court of competent jurisdiction for an order
requiring specific performance by the Institution of such obligations, and the
Institution shall not contest any such application and shall comply with any
such order.

5.3
Good Faith; Liability of FHLBank.  The Institution and FHLBank shall have an
obligation of good faith in the performance and enforcement of every duty or
right imposed or granted by this Agreement, and any other actions or inactions
taken or not taken with respect to this Agreement.  “Good Faith” shall mean
honesty in fact (i.e., an objective standard rather than a subjective
standard).  FHLBank shall not be liable for any costs, expenses, damages,
liabilities or claims (including attorneys’ and accountants’ fees) incurred by
the Institution, except those costs, expenses, damages, liabilities or claims
arising out of the gross negligence or willful misconduct of FHLBank or any of
its employees or duly appointed agents.  In no event shall FHLBank be liable to
the Institution or any third party for special, indirect or consequential
damages, or lost profits or loss of business, arising under or in connection
with this Agreement, even if previously informed of the possibility of such
damages and regardless of the form of action.

5.4
Assignment of Indebtedness.  The Institution hereby gives FHLBank the full
right, power and authority to pledge or assign to any party all or part of the
Indebtedness, together with a proportionate amount of the Collateral, as
security for Consolidated Federal Home Loan Bank Obligations issued pursuant to
the provisions of the Act or for any other purpose authorized by the Act, the
Regulations or the Federal Housing Finance Agency.  In the case of any such
pledge or assignment, FHLBank shall have no further responsibility with respect
to Collateral transferred to the pledgee or assignee, and all references herein
to “FHLBank” shall be read to refer instead to the pledgee or assignee with
respect to such Collateral.  The Institution may not voluntarily or
involuntarily or by operation of law or otherwise assign or transfer any of its
rights or obligations hereunder or with respect to any Indebtedness or
Commitments without the express prior written consent of FHLBank.

5.5
Discretion to Deny Advances.  Nothing contained herein or in any documents
describing or setting forth FHLBank’s Member Products Policy or other policies
shall be construed as an agreement or commitment on the part of FHLBank to grant
Advances hereunder, or to enter into any other transaction, the right and power
of FHLBank in its discretion to either grant (with or without conditions) or
deny any Advance or other transaction requested hereunder being expressly
reserved.

5.6
Access to FHLBank Records.  The FHLBank shall grant to all governmental
regulatory agencies having jurisdiction over the Institution, to the
Institution’s independent public accountants (to be named by written notice
delivered to FHLBank) and to the Institution’s internal auditors the right at
any reasonable time to examine and audit the Institution’s records in FHLBank’s
possession, the right to request directly from FHLBank any reports, summaries or
information of FHLBank relating to the Institution and the right to observe the
processing of reports or examine the Institution’s documents at FHLBank;
provided, however, FHLBank’s obligations hereunder shall not apply to the extent
that the records, reports, summaries, information or documents sought or
requested are contained in or derived from data not provided by FHLBank to the
Institution or by the Institution to FHLBank pursuant to this Agreement.

5.7
Amendments; Waivers.  No modification, amendment or waiver of any provision of
this Agreement or consent to any departure therefrom shall be effective unless
executed by the party against whom such change is asserted and shall be
effective only in the specific instance and for the purpose for which given.  No
notice to or demand on the Institution in any case shall entitle the Institution
to any other or further notice or demand in the same, or similar or other
circumstance.  Any forbearance, failure or delay by FHLBank in exercising any
right, power or remedy hereunder shall not be deemed to be a waiver thereof, and
any single or partial exercise by FHLBank of any right, power or remedy
hereunder shall not preclude the further exercise thereof.  Every right, power
and remedy of FHLBank shall continue in full force and effect until specifically
waived by FHLBank in writing.

5.8
Jurisdiction; Legal Fees.  In any action or proceeding brought by FHLBank or the
Institution to enforce any right or remedy under this Agreement, the parties
consent to, and agree that they will submit to, the jurisdiction of the United
States District Court for the District of Kansas, or if such action or
proceeding may not be brought in federal court, the jurisdiction of the District
Court of the County of Shawnee, State of Kansas, to the exclusion of all other
courts.  The Institution agrees that if any action or proceeding is brought by
the Institution seeking to obtain any legal or equitable relief against FHLBank
under or arising out of this Agreement or any transaction contemplated hereby,
and such relief is not granted by the final decision, after any and all appeals,
of a court of competent jurisdiction, the Institution will pay all attorneys’
fees and other costs incurred by FHLBank in connection therewith.  The
Institution agrees to reimburse FHLBank for all costs and expenses (including
reasonable fees and out-of-pocket expenses of counsel for FHLBank) incurred by
FHLBank in connection with the enforcement or preservation of FHLBank’s rights
under this Agreement including, but not limited to, its rights in respect of any
Collateral and the audit or possession thereof.

5.9
Applicable Law; Severability.  This Agreement and all Advances granted under
this Agreement shall be governed by the statutory and common law of the United
States and, to the extent federal law incorporates or defers to state law, the
laws (exclusive of choice of law provisions) of the State of Kansas.  In the
event that any portion of this Agreement conflicts with applicable law, such
conflict shall not affect other provisions of this Agreement that can be given
effect without the conflicting provision, and to this end the provisions of the
Agreement shall be severable.

5.10
Successors and Assigns.  This Agreement shall be binding upon and inure to the
benefit of the successors and permitted assignees of the Institution and
FHLBank.

5.11
Notices.  Any notice, advice, request, consent or direction given, made or
withdrawn pursuant to this Agreement shall be in writing or by machine-readable
electronic transmission, and shall be deemed to have been duly given to and
received by a party hereto three (3) Business Days after it shall have been
mailed to such party at its address herein provided, if delivered by first-class
mail, or if delivered by hand or by machine-readable electronic transmission,
when actually received by such party at its principal office.

5.12
Consent to Receive Information.  By executing this Agreement the Institution
grants permission to FHLBank to send to the Institution from time to time
notices, announcements, press releases and other communications, some of which
may be deemed advertisements, concerning FHLBank and its products and services
and other information which FHLBank believes may be of interest or benefit to
its members, by mail, delivery service or e-mail, or facsimile to the facsimile
number(s) set forth below the Institution’s signature, or to such other
facsimile number(s) as the Institution shall indicate from time to time.

5.13
Recorded Conversations.  Each party authorizes the other, in its discretion, to
record telephone conversations between employees or other representatives of the
parties concerning any proposed or actual Advances or other transactions between
the parties.  Such recorded conversations shall be admissible evidence of the
terms and conditions of such transactions and the parties waive any right to
object to the admission of such evidence on the ground that it is not in
writing.  The parties shall not be obligated to inform the other party of such
recording at any time.

5.14
Entire Agreement.  This Agreement embodies the entire agreement and
understanding between the parties hereto relating to the subject matter hereof
and supersedes all prior agreements between such parties, and all oral and
written statements by either party, that relate to such subject
matter.  Notwithstanding the above, Advances made by FHLBank to the Institution
prior to the execution of this Agreement shall continue to be governed by the
terms of the Confirmation pursuant to which such Advances were made, and
otherwise by the terms and conditions of this Agreement.

5.15
Counterparts.  This Agreement may be executed in one or more counterparts, all
of which shall constitute but one Agreement.



IN WITNESS WHEREOF, FHLBank and the Institution have caused this Agreement to be
signed in their names by their duly authorized officers.


INSTITUTION                                                                                                    FEDERAL
HOME LOAN BANK OF TOPEKA
         One Security Benefit Place, Suite 100
         Topeka, KS  66606-2444
By:           _____________________________________
  Authorized Signature
         By:           _________________________________________
____________________________________________                                                                           Authorized
Signature
        Name and Title
         _  _______________________________________________
                                        Name and Title
Attest:      _           _______________________________
Signature                                                   Date:       ___________________________


Name:      _____________________________________
Secretary                                                 
 Attest:       _________________________________________
                                  Signature
Fax No(s).:              ______________________________
         Name:       _________________________________________
  
______________________________                                                                                        Secretary
   






AdvAgree (Blanket) 06-12Page of [INSERT PAGE NUMBER]
 
 

--------------------------------------------------------------------------------

 
